 GLOBE DISCOUNT CITY213Walgreen LouisianaCo., Inc. d/b/a GlobeDiscountCity iandRetailClerksInternational Association,Local1691,AFL-CIO,Petitioner.Case15-RC-5207February 22, 1974DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn September 19, 1973,the Regional Director forRegion 15 issued a Decision and Direction ofElection in the above-entitled proceeding in which hefound that a joint employer relationship existsbetween Globe and its licensees Zale and Meldiscowith respect to Globe'sBaton Rouge,Louisiana,discount store operations here involved, and hefound appropriate a unit of all selling and nonsellingemployees of Globe and Zale,excluding,inter alia,the employees of Meldisco,contrary to the Petition-er's request.In accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8,as amended,the Employer filed atimely request for review of the Regional Director'sdecision on the grounds,inter aha,that in making theabove findings he departed from officially reportedBoard precedent.The Board,by telegraphic order dated October 11,1973, granted the request for review and stayed theelection pending decision on review.Thereafter, thePetitioner filed aMotion to Conduct Election andImpound Ballots. On October 31, 1973,the Boardgranted themotion and ordered the RegionalDirector to proceed with the election previouslydirected,permitting the employees of Zale andMeldisco to cast challenged ballots,and to impoundallballots pending decision on review.Thereafter,the Petitioner filed a brief on review.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscasewith respect to the issues under review,including the Petitioner's brief on review,and makesthe following findings:The Employer contends that the Regional Direc-tor, in finding a joint employer relationship hereinbetween Globe and its licensees Zale and Meldisco,21As found below, the Employer (hereinafter sometimes referred to asGlobe),at the facilities involved herein, is alomt employer with its licenseesZale-ServiceLouisiana,Inc, and Meldisco, Division of Melville ShoeCorporation(hereafter referred to as Zale and Meldisco,respectively).2At its Baton Rouge discount store Globe itself operates departmentsfor the sale of drugs, software, hardware, and sundry items The drugdepartmentemployeesclassified as pharmacists and pharmacist interns aredeparted fromDiscoFair Stores, Inc., et al,189NLRB 456. However, we have examined the provi-sions of the license agreements between Globe andits licensees Zale and Meldisco and are satisfied thattheyare similar in all materialrespects to the licenseagreements between Globe and itslicenseesinUnitedMercantile, Incorporated, d/b/a Globe Discount City,171NLRB 830. The Employer's reliance onDiscoFairtherefore is misplaced, as the Board in that casespecifically distinguishedUnited Mercantilefactually,on the basis that the authority there retained byGlobe in thelicense agreementswith regard to laborrelations matters affectingits licenseeswas sufficientto create a joint employer relationship. Accordingly,we affirm the Regional Director's joint employerfinding herein.The Employer contends that if, as we have found, ajointemployer relationship exists, theRegionalDirector was in errorin findingthat Meldisco's leasedepartment employees may not be included in therequested unit at Globe'sBatonRouge store.Weagree.The Regional Director noted that Meldisco hasapproximately 600 stores nationwide grouped intothe "K-Mart Stores Division" and an "all otherdivision." The latter is subdivided into four districts,one of which is the "Globe District," comprised of.Meldisco lease department employees at four ofGlobe'sstores:at that here involved, at two inShreveport, Louisiana, and at one in McAllen, Texas.Each of these four Meldisco stores has a departmentmanager,an assistantdepartment manager, and onefull-time or two part-time "stock employees." Allthese employees are under the direct supervision andcontrol of the district manager who visits each storeat least once every 2 weeks, spending about 2 days oneach such visit. The Regional Director found that theduties of the store employees, including the depart-ment manager, are routine and repetitious in nature.He also found that Meldisco operations nationwideare integrated, and labor relations and personnelpolicies uniform and centralized; that wage rateranges are uniformfor the four Globe District stores;and that during the past year 12 district employeeswere permanently transferred from one store toanother within the district.The Regional Director, relying on the integrationofMeldisco's facilitiesnationwide and the lack oflocal autonomy at the store level, concluded, inaccord with Meldisco's position, that the Meldiscocurrently represented by another labor organization.Zale operates thejewelrydepartment;Meldisco the shoe department.The automotivedepartment.operatedby UniroyalMerchandisingCompany,is housed in aseparate building,and the parties agree that its employees should beexcluded from the unit herein.The grocerydepartment is operated by BatonRouge Discount, Inc., d/b/a Hinky Dinky, and its employees are currentlyrepresented by the Petitioner.209 NLRB No. 22 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDlease department employees at Baton Rouge may notbe included in the requested unit at that location.However, he failed to consider other factors which,in our opinion, militate in favor of their inclusion inthe Baton Rouge unit sought by the Petitioner. Thus,of prime significance is the fact that a joint employerrelationshipexists,as above found, between Globeand licensee Meldisco at the Baton Rouge store andthatGlobe under the lease agreement retainsauthority to control aspects of Meldisco's laborrelations policies, especially as they affect other storeemployees.3Moreover, although the Meldisco em-ployees in question clearly have interests in commonwith their counterparts at other Meldisco stores,particularly those sharing the same supervision withthem in the Globe District,4 we note that their worklocation is geographically separate from other Mel-disco facilities (the next closest Globe District store isabout 200milesaway), and they work in the samebuilding as other requested employees and sharecommon working conditions with them such asparking facilities, restrooms, telephone switchboard,PA system, and merchandise checkout procedures.In the circumstances, we find that the Meldiscoemployees share a substantial community of interestwith selling and nonselling employees of Globe andZale at Globe's Baton Rouge store and that a unitcombining such employees, as requested by thePetitioner, is appropriate.-5We therefore find that the following employeesconstitute an appropriate unit for the purpose of3Such control is evidenced by the provisions of the license agreementwhich give Globe the power to discharge employees of Meldisco's leasedepartment and to put into effect unilaterally,at any time during the timesof the agreement,rules and regulations pertaining to sales, operational,merchandising and pricing practices.4As noted below,we do not resolve here the question whether thedepartment manager of Meldisco's Baton Rouge operation participates inthe supervision of employees in his department but permit him to votesubject to challenge5 See Bargain TownUSA. ofPuerto Rico, Inc,162 NLRB 1145. There,as inFrostco Super Save Stores, Inc,138 NLRB 125, cited by the RegionalDirector, the Board,while finding that requested discount store unitsexcluding one or more lease or licensed departments were appropriate (oncollective bargaining within the meaning of Section9(b) of the Act:All full-time and all regular part-time sellingand nonselling retail store employees of theEmployer at its retail operation known as GlobeShopping City at 5905 Florida Boulevard, BatonRouge, Louisiana, including employees of thelicensedepartmentsoperatingunder licenseagreements with Zale-Service Louisiana, Inc., andMeldisco, Division of Melville Shoe Corporation;excluding employees of Uniroyal MerchandisingCompany, Inc.: employees of Baton RougeDiscount, Inc., d/b/a Hinky Dinky; pharmacistsand pharmacist interns; the Globe store manager,hard line manager, soft line manager, inventorycontrolmanager, office manager, drug depart-ment manager, appliance department manager,Sun Room manager, camera department manag-er,and management trainees; the Zale ServiceLouisiana, Inc., storemanager; seasonal andtemporary employees, office clerical employees,store dectectives and guards, and supervisiors asdefined in the Act.6Accordingly,we shall remand the case to theRegional Director in order that he may open andcount the ballots impounded by our Order datedOctober 31, 1973, including the challenged ballotscast by employees of the Zale and Meldisco leasedepartments, pursuant to our Decision on Review,and take such further steps as he deems necessary inaccordance with the Board's Rules and Regulations.the basis of facts demonstrating that the employees in the excludeddepartments shared separate and distinct interests),also found that abroaderunit includingemployeesof such departments might also beappropriate6Althoughthe RegionalDirectorfound that Meldisco'sGlobeDistrictmanager exercised immediate supervision and control over all districtemployees,he made no specific finding as to whether or not the departmentmanager in Meldisco'sBaton Rouge operation was a supervisor as definedin the Actin view of his exclusion of the entire departmentHowever,inasmuch as the department manager is the only representative of Meldiscoat that locationand the recordin our view is insufficient to enable us todetermine his status,we shall permit him to vote subject to challenge.